Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of May 28, 2009 (this “Agreement”),
is made among Westway Group, Inc., formerly known as Shermen WSC Acquisition
Corp., a Delaware corporation (the “Company”), Westway Holdings Corporation, a
Delaware corporation (the “Stockholder”) and each of the certain employees of
ED&F (as defined below) or one or more of its affiliates identified on Annex A
attached hereto who have executed this Agreement (the “Designated Employees”).

A. The Company, Terminal Merger Sub LLC, a Delaware limited liability company,
Feed Merger Sub LLC, a Delaware limited liability company, ED&F Man Holdings
Limited, a company limited by shares organized under the laws of England and
Wales (“ED&F”), the Stockholder, Westway Terminal Company Inc., a Delaware
corporation, and Westway Feed Products, Inc., a Delaware corporation, have
entered into that certain Transaction Agreement, dated as of November 25, 2008,
as amended and restated as of May 1, 2009 (as so amended and restated, the
“Transaction Agreement”).

B. Upon the consummation of the closing under, and pursuant to, the Transaction
Agreement, the Stockholder will acquire shares of common stock, par value
$0.0001 per share, of the Company (“Common Shares”) and shares of Series A
Convertible Preferred Stock, par value $0.0001, of the Company (“Series A
Shares”).

C. Upon the consummation of the closing under the Transaction Agreement, certain
employees of ED&F or one or more of its affiliates and certain employees of the
Company or one or more of its affiliates listed on Annex A to this Agreement
(including, for the avoidance of doubt, the Designated Employees, the
“Employees”) will acquire Common Shares (the “Employees’ Common Shares”) from
ED&F Man 2009 Employee Trust.

D. The Company, the Stockholder and the Designated Employees desire to enter
into this Agreement to provide (i) the Stockholder with certain rights relating
to the registration of the Stockholder’s Common Shares and the Common Shares
issuable to the Stockholder upon conversion of its Series A Shares and (ii) the
Employees with certain rights relating to the registration of the Employees’
Common Shares.

E. This Agreement is the agreement referred to as the Registration Rights
Agreement in, and its execution by the parties to this Agreement is a condition
to the consummation of the closing under, the Transaction Agreement.

F. Capitalized terms used and not elsewhere defined in this Agreement have the
meanings specified in Section 10.



--------------------------------------------------------------------------------

Accordingly, in consideration of the foregoing, the parties agree as follows:

1. Demand Registrations.

(a) Requests for Registration. At any time following the Start Date, the
Required Holders may request in writing that the Company effect the registration
of all or any part of the Registrable Securities held by such Required Holders
(a “Registration Request”); provided that the Company shall not be obligated to
register a number of Registrable Securities equal to less than 10% of the issued
and outstanding shares of the Company’s common stock calculated on an
As-Converted Basis. Promptly after its receipt of any Registration Request, the
Company shall give written notice of such request to all other Holders, and
shall use its reasonable best efforts to register, in accordance with the
provisions of this Agreement, all Registrable Securities that have been
requested to be registered by the Required Holders in the Registration Request
or by any other Holders by written notice to the Company given within 30 days
after the date the Company has given such Holders notice of the Registration
Request. The Company shall pay all Registration Expenses incurred in connection
with any registration pursuant to this Section 1.

(b) Limitation on Demand Registrations. The Company will not be obligated to
effect more than four registrations pursuant to this Section 1, provided that a
request for registration will not count for the purposes of this limitation if
(i) the Required Holders determine in good faith to withdraw (prior to the
effective date of the Registration Statement relating to such request) the
proposed registration due to marketing or regulatory reasons, (ii) the
Registration Statement relating to such request is not declared effective within
180 days of the date such registration statement is first filed with the
Commission, (iii) prior to the sale of at least 90% of the Registrable
Securities included in the registration relating to such request, such
registration is adversely affected by any stop order, injunction or other order
or requirement of the Commission or other governmental agency or court for any
reason and the Company fails to have such stop order, injunction or other order
or requirement removed, withdrawn or resolved to the Required Holders’
reasonable satisfaction within 30 days of the date of such order, (iv) more than
20% of the Registrable Securities requested by the Required Holders to be
included in the registration are not so included pursuant to Section 1(f), or
(v) the conditions to closing specified in the underwriting agreement or
purchase agreement entered into in connection with the registration relating to
such request are not satisfied (other than as a result of a default or breach
thereunder by the Required Holders). Notwithstanding the foregoing, the Company
shall pay all Registration Expenses in connection with any request for
registration pursuant to Section 1(a) regardless of whether or not such request
counts toward the limitation set forth above. The Company will not be obligated
to effect more than one registration pursuant to Section 1(a) during any 180-day
period.

(c) Short-Form Registrations.

(i) The Company shall use its reasonable best efforts to qualify for
registration on Form S-3 or any comparable or successor form or forms or any
similar short-form registration (“Short Form Registrations”) as soon as
practicable after the date hereof. At any time after the Start Date, the
Required Holders will be entitled to request an unlimited number of Short-Form
Registrations, in addition to the registration rights provided in Section 1(a),
provided that, subject

 

2



--------------------------------------------------------------------------------

to clause (ii) of this Section 1(c), the Company shall not be obligated to
register a number of Registrable Securities equal to less than 10% of the issued
and outstanding shares of the Company’s common stock calculated on an
As-Converted Basis, and provided, further, that the Company will not be
obligated to effect any registration pursuant to this Section 1(c) more than
twice in any 360-day period.

(ii) The Employees are hereby deemed to have made a request to the Company for
Short Form Registration on Form S-3 with respect to all of the Employees’ Common
Shares in compliance with clause (i) of this Section 1(c) (the “Employee
Demand”) and, for purposes solely of such Employee Demand, are deemed
collectively to constitute Required Holders. The limitation set forth in the
first proviso of the second sentence of clause (i) of this Section 1(c) is
inapplicable to the Employee Demand. Notwithstanding anything contained in this
Agreement to the contrary, once the Registration Statement in respect of the
Employee Demand has been declared effective, the Company shall prepare and file
with the Commission such amendments and supplements to such Registration
Statement as may be necessary to keep such Registration Statement effective for
a period ending on the sooner to occur of (a) the first date on which no
Employee holds any of the Employees’ Common Shares and (b) the date of the first
anniversary of the date on which such Registration Statement was declared
effective. Notwithstanding Section 1(e) below, the Company shall have no
obligation to effect the sale of the Employees’ Common Shares pursuant to the
Employee Demand in an underwritten offering.

(iii) Promptly after its receipt of any request for a Short-Form Registration
(other than the Employee Demand), the Company shall give written notice of such
request to all other Holders, and shall use its reasonable best efforts to
register, in accordance with the provisions of this Agreement, all Registrable
Securities that any Holder has requested in writing to be registered by no later
than the 15th day after the date of such notice. The Company shall pay all
Registration Expenses incurred in connection with any Short-Form Registration
(including, for the avoidance of doubt, the Short Form Registration in respect
of the Employee Demand).

(d) Restrictions on Demand Registrations. The Company may postpone for a
reasonable period of time, not to exceed 120 days, the filing of a prospectus or
the effectiveness of a Registration Statement for a Demand Registration if the
Company furnishes to the Holders a certificate signed by the Chief Executive
Officer of the Company stating that the Company believes in good faith that such
Demand Registration would have a material adverse effect on any major corporate
development or major transaction of the Company then pending or in progress that
has been previously presented to the board of directors of the Company or is
described in reasonable detail to the Required Holders (a “Transaction”),
provided that the Company may not effect such a postponement more than once in
any 360-day period. If the Company so postpones the filing of a prospectus or
the effectiveness of a Registration Statement, the Required Holders will be
entitled to withdraw such request and, if such request is withdrawn, such

 

3



--------------------------------------------------------------------------------

registration request will not count for the purposes of the limitation set forth
in Section 1(b). The Company shall pay all Registration Expenses incurred in
connection with any such aborted registration or prospectus.

(e) Selection of Underwriters. If the Required Holders intend to distribute the
Registrable Securities covered by their Registration Request by means of an
underwritten offering, they must so advise the Company as a part of the
Registration Request, and the Company shall include such information in the
notice sent by the Company to the other Holders with respect to such
Registration Request. In such event, the Required Holders will have the right to
select the investment banker(s) and manager(s) to administer the offering, which
shall be reasonably acceptable to the Company. If the offering is underwritten,
the right of any Holder to registration pursuant to this Section 1 will be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting (unless
otherwise agreed by the Required Holders), and each such Holder must (together
with the Company and the other Holders distributing their securities through
such underwriting) enter into an underwriting agreement and other customary
agreements in customary form with the underwriter or underwriters selected for
such underwriting. If any Holder disapproves of the terms of the underwriting,
such Holder may elect to withdraw therefrom by written notice to the Company,
the managing underwriter and the Required Holders.

(f) Priority on Demand Registrations. The Company may not include in any
underwritten registration pursuant to Sections 2(a) or (c) any securities that
are not Registrable Securities without the prior written consent of the Required
Holders. If the managing underwriter advises the Company in writing that in its
opinion the number of Registrable Securities (and, if permitted hereunder, other
securities requested to be included in such offering) exceeds the number of
securities that can be sold in such offering without adversely affecting the
marketability of the offering, the Company may include in such offering only
such number of securities that in the opinion of such underwriters can be sold
without adversely affecting the marketability of the offering, which securities
must be so included in the following order of priority: (i) first, Registrable
Securities, pro rata among the respective Holders thereof on the basis of the
aggregate number of Registrable Securities owned by each such Holder, and
(ii) second, any other securities of the Company that have been requested to be
so included. Notwithstanding the foregoing, no employee of the Company or any
subsidiary thereof will be entitled to participate, directly or indirectly, in
any such registration to the extent that the managing underwriter (or, in the
case of an offering that is not underwritten, a nationally recognized investment
banking firm) determines in good faith that the participation of such employee
in such registration would adversely affect the marketability or offering price
of the securities being sold in such registration.

(g) Other Registration Rights. Except for registration rights granted in
connection with a Transaction or as otherwise provided in this Agreement, the
Company may not grant to any holder or prospective holder of any securities of
the Company registration rights with respect to such securities which are senior
or pari passu to the rights granted hereunder without the prior written consent
of the Required Holders.

 

4



--------------------------------------------------------------------------------

2. Piggyback Registrations.

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities (other than a registration pursuant to Section 1, relating solely to
employee benefit plans, relating solely to the sale of debt or convertible debt
instruments relating to a Unit Offering, or in connection with a Transaction)
and the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities, following the date of
filing with the Commission or other applicable regulatory authority of the
registration statement or similar document with respect to such registration,
the Company shall give prompt written notice to all Holders of its intention to
effect such a registration and shall include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within fifteen (15) days after the date of the
Company’s notice (a “Piggyback Registration”). Any Holder that has made such a
written request may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the thirtieth (30th) day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 2 prior to the effectiveness of
such registration, whether or not any Holder has elected to include Registrable
Securities in such registration, and except for the obligation to pay
Registration Expenses pursuant to Section 2(c) the Company will have no
liability to any Holder in connection with such termination or withdrawal.

(b) Underwritten Registration. If the registration referred to in Section 2(a)
is proposed to be underwritten, the Company shall so advise the Holders as a
part of the written notice given pursuant to Section 2(a). In such event, the
right of any Holder to registration pursuant to this Section 2 will be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting, and each
such Holder must (together with the Company and the other Holders distributing
their securities through such underwriting) enter into an underwriting agreement
and other customary agreements in customary form with the underwriter or
underwriters selected for such underwriting by the Company. If any Holder
disapproves of the terms of the underwriting, such Holder may elect to withdraw
therefrom by written notice to the Company, the managing underwriter and the
Required Holders.

(c) Piggyback Registration Expenses. The Company shall pay all Registration
Expenses in connection with any Piggyback Registration, whether or not any
registration or prospectus becomes effective or final.

(d) Priority on Primary Registrations. If a Piggyback Registration relates to an
underwritten primary offering on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold without adversely affecting the marketability of such
offering, the Company shall include in such registration or prospectus only such
number of securities that in the opinion of such underwriters can be sold
without adversely affecting the marketability of the

 

5



--------------------------------------------------------------------------------

offering, which securities must be so included in the following order of
priority: (i) first, the securities the Company proposes to sell, (ii) second,
the Registrable Securities requested to be included in such registration, pro
rata among the Holders of such Registrable Securities on the basis of the number
of Registrable Securities so requested to be included therein owned by each such
Holder, and (iii) third, other securities requested to be included in such
registration. Notwithstanding the foregoing, no employee of the Company or any
subsidiary thereof will be entitled to participate, directly or indirectly, in
any such registration to the extent that the managing underwriter (or, in the
case of an offering that is not underwritten, a nationally recognized investment
banking firm) will determine in good faith that the participation of such
employee in such registration would adversely affect the marketability or
offering price of the securities being sold in such registration.

(e) Priority on Secondary Registrations. If a Piggyback Registration relates to
an underwritten secondary registration on behalf of other holders of the
Company’s securities, and the managing underwriters advise the Company in
writing that in their opinion the number of securities requested to be included
in such registration exceeds the number which can be sold without adversely
affecting the marketability of the offering, the Company shall include in such
registration only such number of securities that in the opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering, which securities must be so included in the following order of
priority: (i) first, the securities requested to be included therein by the
holders requesting such registration and the Registrable Securities requested to
be included in such registration, pro rata among the holders of such securities
and Registrable Securities on the basis of the number of securities so requested
to be included therein owned by each such holder, and (ii) second, other
securities requested to be included in such registration. Notwithstanding the
foregoing, no employee of the Company or any subsidiary thereof will be entitled
to participate, directly or indirectly, in any such registration to the extent
that the managing underwriter (or, in the case of an offering that is not
underwritten, a nationally recognized investment banking firm) will determine in
good faith that the participation of such employee in such registration would
adversely affect the marketability or offering price of the securities being
sold in such registration.

(f) Other Registrations. If the Company files a Registration Statement with
respect to Registrable Securities pursuant to Section 1 or Section 2, and if
such registration has not been withdrawn or abandoned, the Company may not file
or cause to be effected any other registration of any of its equity securities
or securities convertible or exchangeable into or exercisable for its equity
securities under the Securities Act (except on Form S-4 or S-8 or any successor
or similar forms with respect to debt, convertible debt or a Unit Offering),
whether on its own behalf or at the request of any holder or holders of such
securities, until a period of at least 180 days has elapsed from the effective
date of the effectiveness of such Registration Statement.

 

6



--------------------------------------------------------------------------------

3. Registration Procedures. Subject to Sections 1(c) and 1(d), whenever the
Holders of Registrable Securities have requested that any Registrable Securities
be registered pursuant to this Agreement, the Company shall use its reasonable
best efforts to effect the registration and sale of such Registrable Securities
in accordance with the intended method of disposition thereof. Without limiting
the generality of the foregoing, the Company shall, as expeditiously as
possible:

(a) prepare and (within 60 days after the end of the thirty-day period within
which requests for registration may be given to the Company pursuant hereto)
file with the Commission a Registration Statement with respect to such
Registrable Securities, make all required filings with the Financial Industry
Regulatory Authority (FINRA) and thereafter use its best efforts to cause such
Registration Statement to become effective, provided that before filing a
Registration Statement or any amendments or supplements thereto, the Company
shall furnish to one firm of counsel selected by the Holders in accordance with
Section 4(b) copies of all such documents proposed to be filed, which documents
will be subject to review of such counsel at the Company’s expense. Unless such
counsel earlier informs the Company that it has no objections to the filing of
such Registration Statement, amendment or supplement, the Company may not file
such Registration Statement, amendment or supplement prior to the date that is
three Business Days from the date that such counsel received such document. The
Company may not file any Registration Statement or amendment or post-effective
amendment or supplement to such Registration Statement to which such counsel
reasonably objects in writing on the grounds that (and explaining why) such
amendment or supplement does not comply in all material respects with the
requirements of the Securities Act or of the rules or regulations thereunder;

(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective for a period ending on the soonest to occur of (i) the date that is
six months after such Registration Statement becomes effective or, if such
Registration Statement relates to an underwritten offering, such longer period
as in the opinion of counsel for the underwriters a prospectus is required by
law to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer, (ii) the date on which such Holder beneficially owns less
than 10% of the issued and outstanding shares of common stock of the Company
calculated on an As-Converted Basis, and (iii) the tenth anniversary of the date
hereof;

(c) furnish to each seller of Registrable Securities such number of copies,
without charge, of such Registration Statement, each amendment and supplement
thereto, including each preliminary prospectus, final prospectus, all exhibits
and other documents filed therewith and such other documents as such seller may
reasonably request including in order to facilitate the disposition of the
Registrable Securities owned by such seller;

(d) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things that may
be necessary or reasonably advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities

 

7



--------------------------------------------------------------------------------

owned by such seller (provided that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any such jurisdiction or (iii) consent to general service of process
in any such jurisdiction);

(e) use its reasonable best efforts to cause all Registrable Securities covered
by such Registration Statement to be registered with or approved by such other
governmental agencies, authorities or self-regulatory bodies as may be necessary
or reasonably advisable in light of the business and operations of the Company
to enable the seller or sellers thereof to consummate the disposition of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof set forth in the Registration Statement;

(f) promptly notify, in accordance with Section 6(b), each seller of such
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, upon discovery that, or upon
the discovery of the happening of any event as a result of which, the prospectus
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made, and, as promptly as practicable, in accordance with
Section 6(b), prepare and furnish to such seller a reasonable number of copies
of a supplement or amendment to such prospectus so that, as thereafter delivered
to the purchasers of such Registrable Securities, such prospectus will not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made;

(g) notify each seller of any Registrable Securities covered by such
Registration Statement (i) when the prospectus or any prospectus supplement or
post-effective amendment has been filed and, with respect to such Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of any request by the Commission for amendments or supplements to such
registration statement or to amend or to supplement such prospectus or for
additional information, and (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of such registration statement or the
initiation of any proceedings for any of such purposes;

(h) use its reasonable best efforts to cause all such Registrable Securities to
be listed on each securities exchange or market on which similar securities
issued by the Company are then listed or, if no similar securities issued by the
Company are then listed on any securities exchange or market, use its reasonable
best efforts to cause all such Registrable Securities to be listed on a
securities exchange or market selected by the board of directors of the Company;

 

8



--------------------------------------------------------------------------------

(i) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of, or date of final receipt, for such
Registration Statement;

(j) enter into such customary agreements (including underwriting agreements with
customary provisions) and take all such other actions as the Required Holders or
the underwriters, if any, reasonably request in order to expedite or facilitate
the disposition of such Registrable Securities (including, without limitation,
effecting a share split or a combination of shares);

(k) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and documents relating to the business of the Company, and cause the
Company’s officers, directors, employees and independent accountants to supply
all information and provide any assistance reasonably requested by any such
seller, underwriter, attorney, accountant or agent in connection with such
Registration Statement, including in connection with a seller’s “due diligence”;
provided that each Holder will, and will use its commercially reasonable efforts
to cause each such underwriter, accountant or other agent to, (i) enter into a
confidentiality agreement in form and substance reasonably satisfactory to the
Company and (ii) minimize the disruption to the Company’s business in connection
with the foregoing;

(l) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months beginning with the first day of the Company’s
first full calendar quarter after the effective date of the Registration
Statement, which earnings statement will satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 thereunder;

(m) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related prospectus or ceasing trading of any securities included in such
Registration Statement for sale in any jurisdiction, use its reasonable best
efforts promptly to obtain the withdrawal of such order;

(n) enter into such agreements and take such other actions as the holders of a
majority of the Registrable Securities being offered in such offering or the
underwriters reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities, including, without limitation,
preparing for and participating in such number of “road shows” and all such
other customary selling efforts as the underwriters reasonably request in order
to expedite or facilitate such disposition;

 

9



--------------------------------------------------------------------------------

(o) obtain one or more comfort letters, addressed to the sellers of Registrable
Securities, dated the effective date of or the date of the final receipt issued
for such Registration Statement (and, if such registration includes an
underwritten public offering dated the date of the closing under the
underwriting agreement for such offering), signed by the Company’s independent
public accountants in customary form and covering such matters of the type
customarily covered by comfort letters as the Holders of a majority of the
Registrable Securities being sold in such offering reasonably request;

(p) provide legal opinions of the Company’s outside counsel, addressed to the
underwriters, if any, of the Registrable Securities being sold, dated the
effective date of or the date of the final receipt issued for such Registration
Statement, each amendment and supplement thereto (and, if such registration
includes an underwritten public offering, dated the date of the closing under
the underwriting agreement), with respect to the Registration Statement, each
amendment and supplement thereto (including the preliminary prospectus) and such
other documents relating thereto in customary form and covering such matters of
the type customarily covered by legal opinions of such nature; and

(q) use its best efforts to take or cause to be taken all other actions, and do
and cause to be done all other things, necessary or reasonably advisable in the
opinion of any seller of Registrable Securities to effect the registration of
such Registrable Securities contemplated hereby.

The Company shall not file or make any amendment to any Registration Statement
with respect to any Registrable Securities, or any amendment of or supplement to
the prospectus used in connection therewith, that refers to any Holder covered
thereby by name, or otherwise identifies such Holder as the holder of any
securities of the Company, without the consent of such Holder, such consent not
to be unreasonably withheld or delayed, unless and to the extent such disclosure
is required by law.

The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish the Company with such information
regarding such Holder and pertinent to the disclosure requirements relating to
the registration and the distribution of such securities as the Company may from
time to time reasonably request in writing. The obligation of the Company to
effect registration of any Registrable Securities with respect to any Holder
(including any Employee) that has requested that such Holder’s Common Shares be
included in a registration statement in accordance with Section 1 shall be
contingent upon compliance by such Holder with the Company’s request, if any,
for the information described in the immediately preceding sentence.

4. Registration Expenses.

(a) All expenses incidental to the Company’s performance of or compliance with
this Agreement, including, without limitation, all registration and filing fees,
fees and expenses of compliance with securities or blue sky laws, word
processing,

 

10



--------------------------------------------------------------------------------

duplicating and printing expenses, messenger and delivery expenses, and fees and
disbursements of counsel for the Company and all independent certified public
accountants, underwriters and other Persons retained by the Company (all such
expenses, “Registration Expenses”), will be borne as provided in this Agreement,
except that the Company shall, in any event, pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit or quarterly review, the expenses of any liability insurance and the
expenses and fees for listing the securities to be registered on each securities
exchange or market on which similar securities issued by the Company are then
listed or on such securities exchange or market as the board of directors
selects. All Selling Expenses will be borne by the holders of the securities so
registered pro rata on the basis of the number of their shares so registered.

(b) In connection with each registration pursuant to Section 1 and each
Piggyback Registration, the Company shall reimburse the holders of Registrable
Securities covered by such registration or qualification for the reasonable fees
and disbursements of one United States counsel, who will be chosen by the
Holders of a majority of the Registrable Securities being so registered.

(c) To the extent Registration Expenses are not required to be paid by the
Company, each holder of securities included in any registration or qualification
hereunder will pay those Registration Expenses allocable to the registration or
qualification of such holder’s securities so included, and any Registration
Expenses not so allocable will be borne by all sellers of securities included in
such registration in proportion to the aggregate selling price of the securities
to be so registered or qualified.

5. Indemnification.

(a) The Company agrees to indemnify and hold harmless, and hereby does indemnify
and hold harmless, each Holder, its affiliates and their respective officers,
directors and partners and each Person who controls such Holder (within the
meaning of the Securities Act) against, and pay and reimburse such holder,
affiliate, director, officer or partner or controlling person for any losses,
claims, damages, liabilities, joint or several, to which such holder or any such
affiliate, director, officer or partner or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon (i) any untrue or alleged untrue
statement of material fact contained in any Registration Statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto,
(ii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (iii) any
violation by the Company of any rule or regulation promulgated under the
Securities Act or any state securities laws applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration, and the Company will pay and reimburse such Holder and each
such affiliate, director, officer, partner and controlling person for any legal
or any other expenses actually and reasonably incurred by them in connection
with investigating, defending or settling any such loss, claim, liability,
action

 

11



--------------------------------------------------------------------------------

or proceeding, provided that the Company will not be liable in any such case to
the extent that any such loss, claim, damage, liability (or action or proceeding
in respect thereof) or expense arises out of or is based upon an untrue
statement or alleged untrue statement, or omission or alleged omission, made in
such Registration Statement, any such prospectus or preliminary prospectus or
any amendment or supplement thereto, or in any application, in reliance upon,
and in conformity with, written information prepared and furnished to the
Company by such Holder expressly for use therein or by such Holder’s failure to
deliver a copy of the Registration Statement or prospectus or any amendments or
supplements thereto after the Company has furnished such Holder with a
sufficient number of copies of the same. In connection with an underwritten
offering, the Company, if requested, will indemnify such underwriters, their
officers and directors and each Person who controls such underwriters (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Holders.

(b) In connection with any Registration Statement in which a Holder is
participating, each such Holder will furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement or prospectus and, will
indemnify and hold harmless the Company, its directors, officers and affiliates,
each underwriter and each other Person who controls the Company (within the
meaning of the Securities Act) and each such underwriter against any losses,
claims, damages, liabilities, joint or several, to which such Holder or any such
director or officer, any such underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) any untrue or
alleged untrue statement of material fact contained in the Registration
Statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or in any application or (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but only to the extent that such untrue
statement or omission is made in such Registration Statement, any such
prospectus or preliminary prospectus or any amendment or supplement thereto, or
in any application, in reliance upon and in conformity with written information
prepared and furnished to the Company by such Holder expressly for use therein,
and such Holder will reimburse the Company and each such director, officer,
affiliate, underwriter and controlling Person for any legal or any other
expenses actually and reasonably incurred by them in connection with
investigating, defending or settling any such loss, claim, liability, action or
proceeding, provided that the obligation to indemnify and hold harmless will be
individual and several to each holder and will be limited to the net amount of
proceeds received by such Holder from the sale of Registrable Securities
pursuant to such Registration Statement.

(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is

 

12



--------------------------------------------------------------------------------

assumed, the indemnifying party will not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
will not be unreasonably withheld). An indemnifying party who is not entitled
to, or elects not to, assume the defense of a claim will not be obligated to pay
the fees and expenses of more than one counsel for all parties indemnified by
such indemnifying party with respect to such claim, unless, in the opinion of
outside counsel to the indemnified party, it would be inappropriate under
applicable standards of professional responsibility for one counsel to represent
such indemnified party and any other of such indemnified parties with respect to
such claim.

(d) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

(e) If the indemnification provided for in this Section 5 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
will contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relevant
fault of the indemnifying party and the indemnified party will be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
the amount any Holder will be obligated to contribute pursuant to this
Section 5(e) will be limited to an amount equal to the proceeds to such Holder
of the Registrable Securities sold pursuant to the registration statement which
gives rise to such obligation to contribute (less the aggregate amount of any
damages which the Holder has otherwise been required to pay in respect of such
loss, claim, damage, liability or action or any substantially similar loss,
claim, damage, liability or action arising from the sale of such Registrable
Securities).

6. Participation in Underwritten Registrations; Suspension.

(a) No Holder may participate in any registration hereunder that is underwritten
unless such Holder (i) agrees to sell its Registrable Securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements (including, without limitation,
pursuant to the terms of any over-allotment or “green shoe” option requested by
the managing underwriter(s), provided that no Holder will be required to sell
more than the number of Registrable Securities that such Holder has requested
the Company to include in any

 

13



--------------------------------------------------------------------------------

registration), (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (iii) cooperates
with the Company’s reasonable requests in connection with such registration or
qualification (it being understood that the Company’s failure to perform its
obligations hereunder, which failure is caused by such Holder’s failure to
cooperate, will not constitute a breach by the Company of this Agreement).
Notwithstanding the foregoing, no Holder will be required to agree to any
indemnification obligations on the part of such Holder that are greater than its
obligations pursuant to Section 6(b).

(b) Each Holder that is participating in any registration hereunder agrees that,
upon receipt of any notice from the Company (i) of any request by the SEC or any
other federal or state governmental authority during the period of effectiveness
of the Registration Statement for amendments or supplements to a Registration
Statement or related prospectus or for additional information; (ii) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) that any major corporate development or major transaction of the
Company that has been previously presented to the board of directors of the
Company or is described in reasonable detail to the Required Holders is pending
or in progress or (v) of any event or circumstance which, upon the good faith
judgment of the Company’s Board of Directors based on the advice of its counsel,
necessitates the making of any changes in the Registration Statement or related
prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of a prospectus, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, will forthwith discontinue the disposition of its Registrable
Securities pursuant to the Registration Statement until such Holder receives a
supplemented or amended prospectus prepared and filed by the Company, or until
it is advised in writing by the Company that the current prospectus may be used,
and has received any additional or supplemental filings that are incorporated or
deemed incorporated by reference in any such prospectus. In the event the
Company gives any such notice, the applicable time period mentioned in
Section 3(b) during which a Registration Statement is to remain effective will
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to this Section 6(b) to and including the
date when each seller of a Registrable Security covered by such Registration
Statement will have received the copies of the supplemented or amended
prospectus contemplated by Section 3(f) or until it has been advised in writing
by the Company that the current prospectus can be used and has received any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such prospectus.

 

14



--------------------------------------------------------------------------------

7. Rule 144 and 144A Reporting.

(a) With a view to making available the benefits of certain rules and
regulations of the Commission which may permit the sale of the Registrable
Securities to the public without registration, the Company agrees to:

(i) make and keep public information available as those terms are understood and
defined in Rule 144 under the Securities Act, at all times from and after ninety
(90) days following the effective date of the first registration under the
Securities Act filed by the Company for an offering of its securities to the
general public, and

(ii) use reasonable best efforts to file with the Commission in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act at any time after it has become subject to such reporting
requirements.

(b) For purposes of facilitating sales pursuant to Rule 144A, so long as the
Company is not subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, each Holder and any prospective purchaser of such Holder’s
securities will have the right to obtain from the Company, upon request of the
Holder prior to the time of sale, a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed as such
Holder or prospective purchaser may reasonably request in availing itself of any
rule or regulation of the Commission allowing such Holder to sell any such
securities without registration, including the Company’s most recent balance
sheet and profit and loss and retained earnings statements, and similar
financial statements for the two preceding fiscal years (the financial
statements to be audited to the extent reasonably available).

8. Lock Up Agreements. In consideration for the Company agreeing to its
obligations under this Agreement, each Holder that is not an Employee agrees in
connection with any registration of the Company’s securities (whether or not
such Holder is participating in such registration) upon the request of the
Company and the underwriters managing any underwritten offering of the Company’s
securities, not to effect (other than pursuant to such registration) any public
sale or distribution of Registrable Securities, including, but not limited to,
any sale pursuant to Rule 144 or Rule 144A, or make any short sale of, loan,
grant any option for the purchase of, or otherwise dispose of any Registrable
Securities, any other equity securities of the Company or any securities
convertible into or exchangeable or exercisable for any equity securities of the
Company without the prior written consent of the Company or such underwriters,
as the case may be, for such period of time (not to exceed 90 days) from the
effective date of such registration as the Company and the underwriters may
specify, so long as all Holders or stockholders (other than Employees) holding
more than two percent (2%) of the outstanding Common Shares and all officers and
directors of the Company are bound by a comparable obligation, provided that
nothing herein will prevent any Holder that is a partnership or corporation from
making a distribution of Registrable Securities to the partners or shareholders
thereof that is otherwise in compliance with applicable securities laws, so long
as such distributees agree to be so bound.

 

15



--------------------------------------------------------------------------------

9. Term. This Agreement will be effective as of the date hereof and will
continue in effect thereafter until the earliest of (1) with respect to each
Holder that is not an Employee (a) its termination by the consent of such Holder
and the Company or their respective successors in interest, (b) the date on
which no Registrable Securities of such Holder remain outstanding, (c) the
dissolution, liquidation or winding up of the Company and (d) with respect to
any individual Holder that is not an Employee, the first date on which such
Holder beneficially owns less than 10% of the issued and outstanding shares of
common stock of the Company calculated on an As-Converted Basis, and (2) with
respect to each Holder that is an Employee, the earlier of (i) the first date on
which such Holder owns no Employees’ Common Shares and (ii) the date of the
first anniversary of the date on which such Registration Statement was declared
effective.

10. Defined Terms. Capitalized terms when used in this Agreement have the
following meanings:

“As-Converted Basis” means determined assuming that the shares of Series A
Preferred Stock of the Company (including any shares of Series A Preferred Stock
held in escrow) at the time of such determination have been converted into
shares of Common Stock.

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute and the rules and regulations thereunder, as in effect
from time to time.

“Holder” means any holder of outstanding Registrable Securities that is a party
to this Agreement or that is an Employee or to which the benefits of this
Agreement have been validly assigned.

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

“Registrable Securities” means the Common Shares outstanding from time to time
(including Employees’ Common Shares) and (i) any Common Shares issued or
issuable upon conversion of the Series A Shares, (ii) any other stock or
securities that the holders of the Series A Shares may be entitled to receive,
or will have received, upon conversion of the Series A Shares or otherwise
pursuant to such holders’ ownership of the Series A Shares, in lieu of or in
addition to Common Shares, or (iii) any equity securities issued or issuable
directly or indirectly with respect to the securities referred to in the
foregoing clause (i) or (ii) by way of conversion or exchange thereof or share
dividend or share split or in connection with a combination of shares,
recapitalization, reclassification, merger,

 

16



--------------------------------------------------------------------------------

amalgamation, arrangement, consolidation or other reorganization. As to any
particular securities constituting Registrable Securities, such securities will
cease to be Registrable Securities when (x) they have been effectively
registered or qualified for sale by prospectus filed under the Securities Act
and disposed of in accordance with the Registration Statement covering therein,
or (y) they have been sold to the public through a broker, dealer or market
maker pursuant to Rule 144 or other exemption from registration under the
Securities Act. For purposes of this Agreement, a Person will be deemed to be a
holder of Registrable Securities whenever such Person has the right to acquire
directly or indirectly such Registrable Securities (upon conversion or exercise
in connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected.

“Register,” “registered” and “registration” refers to a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
Statement, and compliance with applicable state securities laws of such states
in which Holders notify the Company of their intention to offer Registrable
Securities.

“Registration Request” has the meaning set forth in Section 1(a). The term
Registration Request will also include, where appropriate, a Short-Form
Registration request made pursuant to Section 1(c).

“Registration Statement” means the prospectus and other documents filed with the
Commission to effect a registration under the Securities Act.

“Required Holders” means (subject to Section 1(c)(ii)) Holders other than
Employees holding in the aggregate more than 50% of the outstanding Registrable
Securities beneficially held by all of such Holders, as determined with respect
to the Series A Shares on an as-converted basis.

“Rule 144” means Rule 144 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

“Rule 144A” means Rule 144A under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute and the rules and regulations thereunder, as in effect from time
to time.

“Selling Expenses” means all underwriting discounts, selling commissions,
transfer taxes and fees and expenses of counsel to the underwriters applicable
to the sale of Registrable Securities hereunder.

 

17



--------------------------------------------------------------------------------

“Start Date” means the date that is eighteen months after the date hereof,
except that for purposes solely of the Employee Demand, it means the date on
which the Company first meets the eligibility requirements for use of Form S-3.

“Unit Offering” means a public offering of a combination of debt and equity
securities of the Company in which not more than 20% of the gross proceeds
received for the sale of such securities is attributed to such equity
securities.

11. Miscellaneous.

(a) No Inconsistent Agreements. The Company will not hereafter enter into any
agreement, or amend any existing agreement, with respect to its securities if
such agreement or amendment would be inconsistent with or violate the rights
granted to the holders of Registrable Securities in this Agreement.

(b) Adjustments Affecting Registrable Securities. The Company will not take any
action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of the holders of Registrable
Securities to include such Registrable Securities in a registration or
qualification for sale by prospectus undertaken pursuant to this Agreement.

(c) Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto will have the right to seek injunctive relief, in addition
to all of its other rights and remedies at law or in equity, to enforce the
provisions of this Agreement, and hereby agree to waive the defense in any
action for specific performance that a remedy at law would be adequate.

(d) Amendment; Waivers, etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, will be valid or binding unless set forth in
writing and duly executed by the Company and either (i) the Required Holders or
(ii) the party against which enforcement of the amendment, modification,
discharge or waiver is sought. Any such waiver will constitute a waiver only
with respect to the specific matter described in such writing and will in no way
impair the rights of the party granting such waiver in any other respect or at
any other time. Neither the waiver by any of the parties hereto of a breach of
or a default under any of the provisions of this Agreement, nor the failure by
any of the parties, on one or more occasions, to enforce any of the provisions
of this Agreement or to exercise any right or privilege hereunder, will be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any of such provisions, rights or privileges hereunder. The rights
and remedies herein provided are cumulative and none is exclusive of any other,
or of any rights or remedies that any party may otherwise have at law or in
equity.

(e) Successors and Assigns; No Third Party Beneficiaries. This Agreement will be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns. In addition, and
whether or not any express assignment will have been made, the provisions of
this Agreement which are

 

18



--------------------------------------------------------------------------------

for the benefit of the Holders of the Registrable Securities (or any portion
thereof) as such will be for the benefit of and enforceable by any subsequent
holder of any Registrable Securities (or of such portion thereof) which Holder
beneficially owns 10% or more of the issued and outstanding shares of common
stock of the Company calculated on an As-Converted Basis, subject to the
provisions respecting the minimum numbers or percentages of Registrable
Securities (or of such portion thereof) required in order to be entitled to
certain rights, or take certain actions, contained herein. The Employees, other
than the Designated Employees, as Holders, are intended third party
beneficiaries of this Agreement. Except as provided in Section 5 and this clause
(e), nothing in this Agreement will confer any rights on any Person other than
the parties hereto and their respective successors and permitted assigns.

(f) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

(g) Entire Agreement. This Agreement constitutes the entire agreement and
supersede all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

(h) Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed an original and need not contain the signature of more
than one party, and all of which together constitute one and the same
instrument.

(i) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

(j) Governing Law, etc. This Agreement and the rights and duties of the parties
hereto hereunder will be governed by and construed in accordance with the laws
of the State of New York, without giving effect to its principles or rules of
conflict of laws to the extent such principles or rules are not mandatorily
applicable by statute and would require or permit the application of the laws of
another jurisdiction. The parties irrevocably and unconditionally submit to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York or, if such court does not have jurisdiction, the New York
State Supreme Court in the Borough of Manhattan, in any action arising out of or
relating to this Agreement. The parties irrevocably agree that all claims in
respect of the interpretation and enforcement of the provisions of this
Agreement, and in respect of the transactions contemplated hereby and thereby,
or with respect to any such action or proceeding, will be heard and determined
in such a New York federal or State court, and that such jurisdiction of such
courts with respect thereto will be exclusive, except solely to the extent that
all such courts lawfully decline to exercise such jurisdiction. Each party
hereby waives, and agrees not to assert, as a

 

19



--------------------------------------------------------------------------------

defense in any action, suit or proceeding for the interpretation or enforcement
hereof or of any such document or in respect of any such transaction, that it is
not subject to such jurisdiction. Each party hereby waives, and agrees not to
assert, to the maximum extent permitted by law, as a defense in any action, suit
or proceeding for the interpretation or enforcement hereof or of any such
document or in respect of any such transaction, that such action, suit or
proceeding may not be brought or is not maintainable in such courts or that the
venue thereof may not be appropriate or that this Agreement or any such document
may not be enforced in or by such courts. The parties hereby consent to and
grant any such court jurisdiction over the person of such parties and over the
subject matter of any such dispute and agree that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 11(l) or in such other manner as may be permitted by law, will be
valid and sufficient service thereof.

(k) Waiver of Jury Trial. Each party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated hereby.

(l) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when personally delivered or
received by certified mail, return receipt requested, or sent by guaranteed
overnight courier service. Such notices, demands and other communications will
be sent to the Company and the Stockholder in the manner and at the addresses
set forth in the Transaction Agreement and sent to each of the Designated
Employees (a) by overnight mail or (b) facsimile (provided that delivery of such
facsimile is promptly confirmed) at the applicable addresses set forth below:

[Name of Designated Employee]

[Address of Designated Employee]

Attention: [—]

Facsimile: [—]

[Name of Designated Employee]

[Address of Designated Employee]

Attention: [—]

Facsimile: [—]

All such notices, demands and other communications will be deemed to have been
received (i) if by overnight mail or delivery, upon the day of delivery or
(ii) if by facsimile prior to 5:00 P.M. in the place of receipt, on the day on
which such facsimile was sent (or at the beginning of the recipient’s next
Business Day if not received prior to such time), provided that a copy is also
sent on the same day in the manner provided in (a) of this clause (l).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

WESTWAY GROUP, INC. By:  

/s/ Peter J.M. Harding

Name:   Peter J.M. Harding Title:   Chief Executive Officer THE STOCKHOLDER:
WESTWAY HOLDINGS CORPORATION By:  

/s/ A. Whitfield Huguley, IV

Name:   A. WHITFIELD HUGULEY, IV Title:   DIRECTOR THE DESIGNATED EMPLOYEES: By:
 

/s/ James Stewart-Richardson

Name:   Title:   Managing Director - ED&F Man Gulf DMCC By:  

/s/ Raymond John Dunbar

Name:   Raymond John Dunbar Title:   Mr.

 

21



--------------------------------------------------------------------------------

ANNEX A

Employees

[—]

[—]

[—]

[—]

[—]

Designated Employees

[—]

[—]

[—]